 

 

 

Exhibit 10.2

October 1, 2016

 

Helen Quinn




 

Dear Helen,  

 

On behalf of FTD Companies, Inc. (“FTD” or the “Company”), I am pleased to
confirm that effective October 1, 2016, you will report directly to Robert
Apatoff, President and Chief Executive Officer of FTD, in your new position of
Executive Vice President, US Consumer Floral.  

 

The following supersedes any prior understandings or agreements regarding your
employment.  Your position will be based in our Downers Grove, IL office (with
frequent travel to the San Diego, California office contemplated).  This offer
and your employment relationship will be subject to the terms and conditions of
this letter.

 

Compensation.  Your salary will be $305,000 (US Dollars) on an annualized basis,
less applicable withholdings, payable bi-weekly in accordance with the Company’s
normal payroll practices.

 

Discretionary Bonus Program.  For the calendar year ending December 31, 2016
your discretionary bonus will increase from 50% to 70% of your earned base
salary, prorated as follows:

 

·



January 2016 – June 2016 will be prorated and calculated at 0-50% using your
earner base salary during that time.

 

·



July 2016 – December 2016 will be prorated and calculated at 0-70% using your
earned based salary during that time.

 

The bonus amount for which you are eligible will be based on a number of factors
which may include some or all of the following: (1) the performance (financial
and otherwise) of the Company; (2) the performance (financial and otherwise) of
the applicable Company Division/Department; and (3) your own personal
performance and achievements.  In addition, part of the bonus amount for 2016
will be based upon specific deliverables agreed upon with the President and
Chief Executive Officer of FTD.  All bonus eligibility and bonus amount
determinations will be at FTD’s sole discretion and may be subject to change at
any time and from time to time.  You must be employed by FTD at the time of
payment of bonuses in order to receive a bonus. 

 

Participation in FTD Equity Incentive Plan:

 

·



Annual RSU Grant. As part of your compensation package, it will be recommended
to the Company’s Board of Directors or an appropriate committee thereof that you
receive an annual grant of 7,000 of FTD’s restricted stock units, vesting in
equal installments over the four (4) year period from the date of the
grant.  You will be eligible for annual equity grants at the same time annual
grants are made to other FTD employees.

 

·



General Equity Provisions. Any awards of restricted stock units or stock options
shall be subject to approval of the Board of Directors and/or applicable
committee thereof.  If restricted stock units are awarded, shares of such stock
will be issued to you in



--------------------------------------------------------------------------------

 



installments as the units vest.  All restricted stock units and stock options
will be subject to the terms and conditions of the Company’s standard issuance
agreements, the applicable stock incentive plan and related documents, all of
which will be posted to your Fidelity Investments account. 

 

Fringe Benefits.  You will also be eligible for all fringe benefits available to
other regular full-time Company employees, including medical, dental, and vision
insurance, in accordance with the Company’s benefit plans.  Benefits also
include a 401(k) Savings Plan, in which the Company generally will make a
discretionary contribution of 50% of the first 6% of eligible compensation that
you contribute to the Plan.  Also, an Employee Stock Purchase Program is offered
where employees can purchase Company stock at a 15% discount.  Details about the
401(k) Plan, the ESPP and other Company benefits are set forth in their
respective Plan Documents.  Your years of service will be taken into account for
your annual accrual paid time off.  It is also contemplated that the Company
will provide you with a suitable make whole to take into account the difference
between the Company’s 401(k) match in the US and the contributions made pursuant
to the pension scheme in the UK – this is currently under review.  The Company
reserves the right to change or eliminate any of these benefits on a prospective
basis, at any time.

Relocation.  To assist you with your move to the Chicago area, the Company will
cover the costs associated with the move in accordance to our Relocation
Policy.  Details about the Relocation Policy are available from HR and include a
requirement to sign a Relocation Repayment Agreement as a condition of accepting
this benefit.  General relocation components consist of transportation for you
and your spouse from your current location to the Chicago area for your final
move; one house hunting trip with your spouse; transportation of household
goods; storage of household goods if needed for up to six (6) months; one-time
tax gross up; and reimbursement for up to three (3) months’ rent for your house
in Lincolnshire (£1,800/month).  It’s contemplated that your move to the Chicago
area will be completed by your start date.  Relocation reimbursement for your
move is repayable by you if your employment ends (other than pursuant to
termination by the Company without cause) prior to 12 months from your start
date.

Temporary Living Stipend.  A monthly stipend of $3,000 will be provided to you
through December 31, 2016 to help offset temporary living expenses.  It is also
contemplated that FTD will secure a permanent rental apartment in the San Diego
area to serve as housing for you while working out of the San Diego, California
office. 

Additional Benefits.  An additional monthly stipend of $500 will be provided to
you for a period of 24 months from your start date to help offset the loss of
your UK car allowance.

At-will Employment Relationship.  The Company is excited about your joining and
looks forward to a beneficial and productive relationship.  Nevertheless, you
should be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ notice.

Contingencies.  Employment with the Company is conditioned on the following:

·



You are required to read, sign and abide by the Employee Proprietary Information
and Inventions Agreement which is enclosed; You agree to familiarize yourself
with the Company’s policies, rules and directives;

·



For purposes of federal immigration law, you will be required to show the
Company original documents that verify your identity and your legal right to
work in the United

2

 

--------------------------------------------------------------------------------

 



States or otherwise obtain an appropriate visa.  If such documentation and/or
visa is not provided within an appropriate time, our employment relationship
with you may be terminated.  The Company has agreed to pay expenses related to
obtaining a L1 Visa for an inter-company transfer.

Severance.  Although your employment is terminable at will, and the Company may
terminate your employment without cause at any time (such termination by the
Company referred to herein as a “Termination Event”), the Company will provide
at least fifteen (15) calendar days’ advance written notice of a termination
without cause to Employee.  In the event a Termination Event occurs, you will
receive your base salary then in effect, prorated to the date of termination,
and a “Severance Payment” equivalent to (i) 18 months of your base salary if the
Termination Event occurs within 24 months’ of your start date or (ii) 12 months
of your base salary if the Termination Event occurs on or after 24 months’ from
your start date.

 

The severance payment will be based upon your base salary then in effect, will
be reduced by  all legally required deductions and will be payable over the
above stated period (i.e., 18 months or 12 months, as applicable) in accordance
with Company’s regular payroll cycle, provided that you  execute a full general
release (in form and substance satisfactory to the Company), releasing all
claims, other than vested retirement and pension benefits, if any, known or
unknown, that you may have against the Company arising out of or any way related
to you employment or termination of employment with the Company. 

 

Mutual Agreement to Arbitrate Disputes.  In the event of any dispute or claim
relating to or arising out of our employment relationship, the terms of the
relationship or its termination, you and the Company agree that (i) any and all
such disputes between you and the Company shall be fully and finally resolved by
binding arbitration, (ii) you are waiving any and all rights to a jury trial but
all court remedies will be available in arbitration, (iii) all disputes shall be
resolved by a neutral arbitrator who shall issue a written opinion, (iv) the
arbitration shall provide for adequate discovery, (v) you are waiving any right
to bring or participate in a class, collective or other representative
proceeding, either in court or in the arbitration, and (vi) the Company shall
pay all the arbitration fees, except an amount equal to the filing fees you
would have paid had you filed a complaint in a court of law.  This agreement to
arbitrate does not cover any claims where, pursuant to applicable law, the claim
must be processed under a different procedure, claims for state unemployment
insurance,  claims under the National Labor Relations Act and claims brought by
the Company to enforce the provisions of the “Employee Proprietary Information
And Inventions Agreement”; further, nothing herein precludes you from filing a
charge, from participating in an administrative investigation of a charge, or
from conciliating a charge before an appropriate government commission, body, or
agency, be it federal, state or local, including, but not limited to, the Equal
Employment Opportunity Commission and the National Labor Relations Board.
Further, nothing in this Agreement to arbitrate precludes the Company from
filing a claim in state or federal court for an injunction or other equitable
and monetary relief to enforce the provisions of the Employee Proprietary
Information and Inventions Agreement entered into between you and the
Company.  The arbitration shall be conducted in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA”) in effect at
the time the demand for arbitration is made, except where those rules conflict
with this provision, in which case the terms of this provision control. Your
obligation to arbitrate under this provision shall survive the termination of
the employer-employee relationship between you and the Company. Unless you and
the Company agree otherwise in writing, the arbitration shall be held in Downers
Grove, IL. The arbitrator shall apply the Illinois law, without regard to
conflict of laws principles. If any party is required to file a lawsuit to
compel arbitration pursuant to this provision, or defend against a lawsuit filed
in court contrary to this provision's mandatory arbitration provision, such
party, if successful, shall be entitled to recover his, her or its

3

 

--------------------------------------------------------------------------------

 



reasonable costs and attorneys' fees incurred in such an action, including costs
and attorney' fees incurred in any appeal.

Entire Agreement.  This letter, along with your Employee Proprietary Information
and Inventions Agreement and the Relocation Repayment Agreement, sets forth the
terms of your employment with the Company and supersedes any prior
representations or agreements including, but not limited to, any representations
made during your recruitment, interviews or pre-employment negotiations, whether
written or oral. This letter, including, but not limited to, its at-will
employment provision, may not be modified or amended except by a written
agreement signed by the Company's President and Chief Executive Officer and
you.  Following your acceptance of this letter, we will prepare appropriate
documentation as needed to terminate your UK services agreement.

To indicate your acceptance of the Company’s offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it at your earliest convenience..     

We hope your employment with the Company will prove mutually rewarding and we
look forward to welcoming you as part of the FTD Team in the US!

Sincerely,

 

 

 /s/ Robert Apatoff

 

Robert Apatoff

 

President and Chief Executive Officer

 

 

***

 

 

I have read this offer letter in its entirety and agree to the terms and
conditions of employment described in these documents.  I understand and agree
that my employment with the Company is at-will.  No representative of the
Company other than the President and Chief Executive Officer of FTD may alter
this at-will relationship, and any such change must be in writing and signed by
the parties. I further understand and agree that if my employment with the
Company ends (other than pursuant to termination by the Company without cause)
within the first twelve (12) months of my employment, I will reimburse the
Company for the full amount of the relocation cost reimbursement that I received
from the Company.

 

 

Dated:

October 1, 2016

/s/ Helen Quinn

 

Helen Quinn

 

4

 

--------------------------------------------------------------------------------